Exhibit 99.1 ELBIT IMAGING LTD. ANNOUNCES FIRST QUARTER RESULTS FOR 2010 Tel Aviv, Israel, May 31, 2010, Elbit Imaging Ltd. (“EI”) (TASE, NASDAQ: EMITF) announced today its results for the first quarter of 2010. Loss for the first quarter of 2010 attributable to the equity holders of the company amounted to NIS 136 million (loss including minority interest totaled to NIS 170 million), as compared to gain attributable to the equity holders of the Company in the amount of NIS 21 million (gain including the minority interest totaled to NIS 9 million) in the corresponding quarter of 2009. Company’s shareholder's equity, as of March 31, 2010 amounted NIS 1.8 billion, compared with NIS 2.1 billion as of December 31, 2009. Our presentation to the consolidated financial statements for the first quarter of 2010 is available through our website at: www.elbitimaging.comunder: “Investor Relations - Company Presentations (03/2010).” Dudi Machluf, Chief Executive Officer (Co-CEO), commented: During the past quarter we executed our first significant transaction in the field of commercial centers in the United States. We invested in the Australian MDT publicly traded trust, with the right to appoint at least one half of our representatives on its board of directors and a purchase of 50% stake of its management company.MDT holds and manages 78 commercial centers across the United States, particularly open-air community centers – with a total area of 1.2 million square meters.This is indeed a complex transaction which has not yet been completed.Only after the completion of the right offering by MDT, which we committed to underwrite, will the actual scope of the transaction determined.MDT will constitute a yielding arm and will serve as a platform for additional transactions in the field of commercial centers in the United States. Approximately one week ago, our subsidiary, Plaza Centers, opened an additional commercial center in Poland.It is the 30th shopping mall built by Plaza Centers of which 26 commercial centers have already been sold. Plaza Centers is currently negotiating financing lines for two additional commercial centers, one in Serbia and the other in Poland, and expects to commence construction and development once the financing loans are secured. Our wholly owned Subsidiary, Elbit Medical Ltdrecently filed a Prospectus for the proposed initial public offering ("IPO")of its shares to the public in Israel. Elbit Medicalconsists of our group’s bio-tech and medical holdings. We are presently waiting for stable market conditions in order to move forward with the IPO. The quarter's results were mainly affected by the lack of realized trading property, as we continue to manage and operate our real estate assets in anticipation of the prevailingmarket conditions, which will allow us to realize them at an appropriate price.The results were further influenced by the increase of non-cash financial expenses, mainly due to the revaluation of Plaza Centers notes and by the revaluation of the New Israeli Shekel vis-à-vis the Euro, which also affected Company's balance due to Plaza Centers' activity in Euros. ELBIT IMAGING LTD. CONSOLIDATED BALANCE SHEETS March 31, 2010 December 31, 2009 March 31, 2010 Convenience translation (in thousand NIS) US$'000 Current Assets Cash and cash equivalents Short-term deposits and investments Trade accounts receivable Other receivable Prepayments and other assets Inventories Trading property Assets related to discontinued operation Non-Current Assets Deposits, loans and other long-term balances Investments in associates Property, plant and equipment (*) 1,787,720 Investment property Other assets and deferred expenses (*) 22,291 Intangible assets Current Liabilities Short-term credits Suppliers and service providers Payables and other credit balances Other liabilities Liabilities related to discontinued operation Non-Current liabilities Borrowings (*) 4,347,333 Other financial liabilities Other liabilities Deferred taxes Shareholders' Equity Attributable to equity holders of the Company (*) 936,667 Minority Interest (*) Retrospective application of accounting policy for classification of leases of land - 2 - ELBIT IMAGING LTD. CONSOLIDATED INCOME STATEMENTS Three months ended March 31 Year ended December 31 Three months ended March 31 Convenience translation (in thousand NIS) US$'000 Revenues and gains Commercial centers Hotels operations and management Sale of medical systems Gain from changes of shareholding in subsidiaries - - Sale of fashion merchandise and others Expenses and losses Commercial centers Hotels operations and management Cost and expenses of medical systems operation Cost of fashion merchandise and others Research and development expenses General and administrative expenses Share in losses of associates, net Financial expenses (income) , net ) Impairments, charges and other expenses, net Income (loss) before income taxes ) ) ) Income taxes (tax benefits) ) 29 Income (loss) from continuing operations ) ) ) Profit from discontinued operation, net - ) - Income (loss)for the period ) ) ) Attributable to: Equity holders of the Company ) ) ) Minority interest ) - 3 - ELBIT IMAGING LTD. CONSOLIDATED COMPREHENSIVE INCOME STATEMENTS Three months ended March 31 Year ended December 31 Three months ended March 31 Convenience translation (in thousand NIS) US$'000 Income (loss) for the period ) ) ) Exchange differences arising from translation of foreign operations ) ) Lossfrom cash flow hedge ) Gain (loss) from available for sale investments ) ) ) Comprehensive income (loss) Attributable to: Equity holders of the Company ) ) ) Minority interest ) - 4 - ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Total amount Foreign currency Avaialable Stock base attributable to equity holders Total Share Share translation Hedging for sale compensation Retained Gross Treasury of the Minority shareholders' Capital premium adjustments reserves reserve reserve earnings Amount stock Company Interest equity (In thousand NIS) Balance - January 1, 2009 ) Effect of change in accounting policy forclassification of leases of land ) As restated ) Comprehensive income (loss) - - ) - ) ) - ) ) ) Stock based compensation expenses - Initialy consolidated subsidiary - Issuance of shares to the minority by a subsidiary - Exercise of shares by employees 6 - - - ) - Equity componenet of convertiable debentures - Purchase of the minority interest - December 31, 2009 ) ) ) Comprehensive income (loss) - - ) ) - ) ) - ) ) ) Stock based compensation expenses - issuance of shares to the minority by a subsidiary - ) - ) - ) Exercise of shares by employees 13 - - - ) - March 31, 2010 ) ) ) - 5 - ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Total amount Cumulative Foreign currency Avaialable Stock base attributable to equity holders Total Share Share translation Hedging for sale compensation Retained Gross Treasury of the Minority shareholders' Capital premium adjustments reserves reserve reserve earnings Amount stock Company Interest equity Convenience translation US$'000 December 31, 2009 ) ) ) Comprehensive income (loss) - - ) ) - ) ) - ) ) ) Stock based compensation expenses - issuance of shares to the minority by a subsidiary - ) - ) - ) Exercise of shares by employees 3 - - - ) - March 31, 2010 ) ) ) - 6 - About Elbit Imaging Ltd. Elbit Imaging Ltd. operates in the following principal fields of business: (i) Commercial and Entertainment Centers - Initiation, construction, and sale of commercial and entertainment centers and other mixed-use real property projects, predominantly in the retail sector, located in Central and Eastern Europe and in India. In certain circumstances and depending on market conditions, Elbit may operate and manage a commercial and entertainment center prior to its sale; (ii) Hotels - Hotels operation and management, primarily in major European cities; (iii) Image Guided Treatment - Investments in the research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment; (iv) Residential Projects - Initiation, construction and sale of residential projects and other mixed-use real property projects, predominately residential, located primarily in India and in Eastern Europe; (v) Fashion Apparel - distribution and marketing of fashion apparel and accessories in Israel; and (vi) Other Activities - (a) venture capital investments; (b) investments in hospitals and farm and dairy plants in India, which are in preliminary stages; and (c) wholesale trade of home applications in India. Any forward-looking statements in our releases include statements regarding the intent, belief or current expectations of Elbit Imaging Ltd. and our management about our business, financial condition, results of operations, and its relationship with its employees and the condition of our properties. Words such as “believe,” “expect,” “intend,” “estimate” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Actual results may differ materially from those projected, expressed or implied in the forward-looking statements as a result of various factors including, without limitation, the factors set forth in our filings with the Securities and Exchange Commission including, without limitation, Item 3.D of our annual report on Form 20-F for the fiscal year ended December 31, 2009, under the caption “Risk Factors.” Any forward-looking statements contained in our releases speak only as of the date of such release, and we caution existing and prospective investors not to place undue reliance on such statements. Such forward-looking statements do not purport to be predictions of future events or circumstances, and therefore, there can be no assurance that any forward-looking statement contained our releases will prove to be accurate. We undertake no obligation to update or revise any forward-looking statements. All subsequent written or oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements set forth in our filings with the Securities and Exchange Commission including, without limitation, Item 3.D of our annual report on Form 20-F for the fiscal year ended December 31, 2009, under the caption “Risk Factors.” For Further Information: Company Contact: Investor Contact: Dudi Machluf Mor Dagan Chief Executive Officer (Co-CEO) Investor Relations Tel: +972-3-608-6024 Tel: +972-3-516-7620 dudim@elbitimaging.com mor@km-ir.co.il Elbit Imaging Ltd. 2 Weitzman Street, Tel Aviv 64239, Israel Tel: +972-3-608-6000Fax: +972-3-608-6054 - 7 -
